SUMMARY ORDER
Plaintiff Pamela Carvel appeals pro se from a judgment of the District Court dismissing her action to confirm a foreign country money judgment against the Estate of Agnes Carvel (the “Estate”). The District Court concluded that the probate exception to federal jurisdiction deprived the District Court of subject matter jurisdiction to hear the action. We assume the parties’ familiarity with the facts, the issues on appeal and the procedural history.
Having carefully reviewed all of plaintiffs arguments, we agree with the District Court that, pursuant to the probate exception, it lacked subject matter jurisdiction to hear plaintiffs action. The Supreme *104Court’s recent decision in Marshall v. Marshall, 547 U.S. 293, 126 S.Ct. 1735, 164 L.Ed.2d 480 (2006), which clarified the scope of the probate exception, does not change the result. Marshall explained that “the probate exception reserves to state probate courts the probate or annulment of a will and the administration of a decedent’s estate; it also precludes federal courts from endeavoring to dispose of property that is in the custody of a state probate court.” Id. at 1748; see also Lefkowitz v. Bank of N.Y., — F.3d -, 2007 WL 1839756, at *2-*3 (2d Cir.2007) (describing history of probate exception and scope of probate exception after Marshall ). Here, plaintiffs action would interfere with a complex pending proceeding in New York Surrogate’s Court concerning the assets and property of the Estate. Because plaintiffs action “endeavor[s] to dispose of property that is in the custody of a state probate court,” Marshall, 126 S.Ct. at 1748, the probate exception bars her from maintaining this action in federal court.
We have considered all of plaintiffs arguments on appeal and find them to be without merit. Accordingly, we hereby AFFIRM the judgment of the District Court.